DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
The objections to claims 1, 7-8 and 14-15 has been withdrawn in view of applicant’s amendments and remarks (remarks made on pg. 9).
The rejections to claims 1-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of applicant’s amendments and remarks (remarks made on pgs. 9-12).
The rejections to claims 1-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of applicant’s amendments and remarks (remarks made on pgs. 12-13).
Claims 1-21 are allowed.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Jerome Sundin (Reg. #78,632). 
This application has been amended as follows: 
In the Claims

In claim 14 line 1 remove the terms “at least”. 
In claim 15 line 14 remove the repeated term “wherein”
In claim 15 line 40 replace “whether an adequate amount” with “that an adequate amount”. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest the combination of elements, when viewed as a whole, recited in independent claims 1, 8 and 15.  More specifically, the key features which overcome the prior art of record are the features relating to in response to determining that an adequate amount of power is available to be generated during one of the first timing interval, the second timing interval, or the third timing interval, activating a sleep or suspend state for one of the first timing interval, the second timing interval or the third timing interval.  Further search and consideration was given, however, no prior art resulting from the new search could be found which could adequately teach or suggest the limitations, when viewed as a whole, of independent claims 1, 8 and 15.  Accordingly, claims 1-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIELA VIDAL CARPIO/Examiner, Art Unit 2476